United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                              Nos. 07-3198/08-1076
                                  ___________

Harsh S. Katoch,                       *
                                       *
            Appellant,                 *
                                       * Appeals from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Mediq/PRN Life                         *
Support Services, INC.,                * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: June 5, 2009
                               Filed: June 23, 2009
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Following this court’s affirmance of the grant of summary judgment to
defendant Mediq/PRN Life Support Systems, Inc. (Mediq) in Harsh Katoch’s
employment-discrimination action, see Katoch v. Mediq/PRN Life Support Sys., Inc.,
223 Fed. Appx. 532 (8th Cir. 2007) (unpublished per curiam), the district court1
entered the orders which are the subject of these consolidated appeals. We find no
basis, and Katoch and his counsel have provided none, for reversing the district


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
court’s orders taxing costs in favor of Mediq, see 168th & Dodge, LP v. Rave
Reviews Cinemas, LLC, 501 F.3d 945, 957-58 (8th Cir. 2008) (standard of review;
prevailing party is presumed entitled to recover all costs); directing Katoch’s counsel
to pay attorney’s fees under 28 U.S.C. § 1927 and the court’s inherent authority, see
Tenkku v. Normandy Bank, 348 F.3d 737, 743-44 (8th Cir. 2003) (reviewing for
abuse of discretion award of § 1927 sanctions, and for clear error related factual
findings); or sanctioning Katoch’s counsel for contempt, see Jake’s, Ltd. v. City of
Coates, 356 F.3d 896, 899-900 (8th Cir. 2004) (reviewing for abuse of discretion
decision to enter civil contempt order, and for clear error related factual findings).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-